


110 HR 5481 IH: Military Pay Improvement Act of

U.S. House of Representatives
2008-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5481
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2008
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide an additional 0.5 percent increase in the
		  rates of military basic pay for members of the uniformed services above the pay
		  increase proposed by the Department of Defense so as to ensure at least a
		  minimum pay increase of 3.9 percent for members and to further narrow the pay
		  gap that exists between the military and private sector pay
		  scales.
	
	
		1.Short titleThis Act may be cited as the
			 Military Pay Improvement Act of
			 2008.
		2.Fiscal year 2009
			 increase in military basic pay
			(a)Waiver of
			 section 1009 adjustmentThe adjustment to become effective during
			 fiscal year 2009 required by section 1009 of title 37, United States Code, in
			 the rates of monthly basic pay authorized members of the uniformed services
			 shall not be made.
			(b)Increase in
			 basic payEffective on January 1, 2009, the rates of monthly
			 basic pay for members of the uniformed services are increased by 3.9
			 percent.
			
